Title: To George Washington from Major Henry Lee, Jr., 14 December 1778
From: Lee, Henry Jr.
To: Washington, George


  
    Somerset Court house [N.J.] De: 14th [17]78
  
I have the honor of your Excellency’s letr accompanied with your two horses. I will have very great care taken with the foundered horse and will endeavor to procure in exchange for him during the winter a mare suitable to your purposes.
  It is matter of doubt with me, whether the old troop mare has not been spayed. This matter I can ascertain when I arrive at Burlington, as she came from the vicinity of that town. If she proves qualified for  
    
    
    
    breeding, she is at your Excellency’s disposal. Altho, I omitted sending to H. Quarters yesterday the horse I mentioned some time ago, I had not forgot it, but postponed it purposely, till I could know with more exactness the abilitys of the horse. I have now fixed on the Corporal who rides <mutilated> gelding for H. Quarter’s duty, so that your Excellency will have an opportunity of trying him, and may come to a determination previous to the Corporal’s releif. It will be in my power to give your mare a safe conveyance to Virginia, tho not immediately. Should this be agreeable your Excellency may send her to me by the serjeant and party who will be relieved this evening. Every care shall be taken of her.
Wishing to take the field in the spring with my corps in perfect order, I must procrastinate the honor of waiting on your Excellency at present, as I hasten to Winter-quarters to commence preparations. I have the honor to be unalterably your Excellencys affectionate & obedt servt

  Heny Lee jr

